UNITED STATES DlsTRICT CoURT F"-EU

 

NORTHERN DISTRICT OF Ol~llO FEB i 5 2019
UNITED sTATEs or AMERICA § JUDGMENT IN A CRIMIN&%%Q$WF Li‘é%%%';`;}
§ - . .l.ANU
v. §
§ Case Number: 1:17-MJ-08002-JDG(1)
BRIAN KEITH COOK § USM Number: 34052-171
§ John A. Fatica
§ Del`t:ndaul‘s ."\llorncy
THE DEFENDANT:
FI{ pleaded guilty to count(s)

 

pleaded guilty to count(s) before a U.S. Magistrate
Judge, which was accepted by the court.

 

pleaded nolo contendere to count(s) which was
accepted by the court

 

El:ll:l

 

 

was Found guilty on count(s) after a plea of` not guilty

 

 

 

The defendant is adjudicated guilty ot`these offenses:
Tit|e & Section l Nature of Ofi`ense
]8:701 Oflicia] Badges. ldcutilication Cards. Other Insignia

Ofl`ense Ended Couut
02/|4/2019 l

The defendant is Seutenced as provided in pages 2 through 5 ol`thisjudgment. T he sentence is imposed pursuant to the Sentencing,
Reforin Act of 1984.

[:l The defendant has been Found not guilty on count(s)

ij Count(s) l:l iS ij are dismissed on the motion ot`thc Unitcd States

lt is ordered that the defendant must notify the United States attorney l"or this district within 30 days ot`any change ol`name,
residence, or mailing address until all fines, restitution. costs. and special assessments imposed by thisjudgment are l`ul|y paid. lf`
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances

Februarv 14. 2019

[)alc ol` lmpositit)n o!`Jud\=’mc:\t

 

.lonathan l). Grecnberg, United Statcs Magistratc .Iuclgc

N:ime and '[`il]e ul`Judge

Fel)ruary 15., 2019

l)ule

AO 2458 (Rcv. 2/18) Judgment in a Criminal Case .ludgment -- Page 2 ol`5

DEFENDANT: BRIAN KElTH COOK
CASE NUMBER: 1: l 7-MJ-08002-JDG(])

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term ot`:

Ten (lO) days with credit for time served as to Count l.

l:l The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.
l:l The defendant shall surrender to the United States Marshal for this district:

l:l at l:| a.m. l:\ p.m. on
l:l as notified by the United States Marshal.
l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on
l:l as notified by the United States Marshal.
l:l as notified by the Probation or Pretrial Services Ofl`lce.

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of thisjudgment.

UNITED STATES MARSHAL

By
DEPUTY UNITED STA'l`ES MARSHAL

AO 2453 (Rev. 2/18) Judgment in a Criminal Case Judgment -- Page 3 of 5

DEFENDANT: BRIAN KEITH COOK
CASE NUMBER: l:l7-MJ-08002-JDG(1)

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of : No Term of Supervised Release
lmposed.

AO 24513 (Rev. 2/18) Judgment in a Criminal Case Judgment -~ Page 4 of 5

DEFENDANT: BRIAN KE[TH COOK
CASE NUMBER: 1:17-MJ-08002-JDG(1)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

 

 

 

 

 

 

 

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $10.00 $.00 $.00
[:] The determination of restitution is deferred until An AmendedJudgmem in a Crimina! Case (A0245C) will be entered

after such determination
|:] The defendant must make restitution (inc|uding community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
§ 3664(i), all nonfederal victims must be paid before the United Stales is paid.

Restitution amount ordered pursuant to plea agreement $

|:ll:|

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:] the interest requirement is waived for the [:| fine |:] restitution

|:] the interest requirement for the |:] fine [:] restitution is modified as follows:

* .lustice for Victims of Trafticking Act of 20 1 5, Pub. L. No. l 14-22
** F indings for the total amount of losses are required under Chapters 109A, l |0. llOA, and l l3A of Title 18 for offenses committed on or after
Septcmber 13, 1994, but before April 23, 1996.

AO 245B (Rev. 2/18) .ludgment in a Criminal Case Judgment -- Page 5 of 5

DEFENDANT: BRIAN KEITH COOK
CASE NUMBER: 1:l7-MJ~08002-JDG( l)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

due immediately, balance due

A |:| Lump sum payments of $

[:] not later than , or
[:] in accordance |°_'| C, [] D, |:] E, or |:l F below; or
B |:] Payment to begin immediately (may be combined with [:] C, g D, or [:] F below); or
C [:| Payment in equal (e.g., week/y, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of thisjudgment;
or
D ['_'_] Payment in equal 20 (e.g., week/y, monthly, qua)'terly) installments of $ over a period Of`
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from
imprisonment to a term of supervision; or
E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) alter release
from imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that
time; or

F }14 Special instructions regarding the payment of criminal monetary penalties:

lt is ordered that the Defendant shall pay to the United States a special assessment of Sl0.00 for Count l, which
shall be due immediately. Said special assessment shall be paid to the Clerk, U.S. District Court.

Unless the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties lmposed.

l:l Joint and Several
See above for Defendant and Co~Defendant Names and Case Numbers (includrng defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate

l:l Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
loss that gave rise to defendant's restitution obligation

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

l:ll:lU

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following ordcr: (1) assessment, (2) restitution principal, (3) restitution intercst, (4) line principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessmcnt, (8) penalties, and (9) costs, including cost ofprosccution and cour

